DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DIANA GOROKHOVSKY and BORIS SHKOLNIK,
                           Appellants,

                                    v.

                DOREEN DESILVA and JOSEPH DESILVA,
                            Appellees.

                              No. 4D21-169

                           [January 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2017-CA-
012993-XXXX-MB.

  Pavel Kogan of The Kogan Law Firm, P.A., Fort Lauderdale, for
appellants.

  Loretta Bangor of the Law Office of Loretta Bangor, Lake Worth, for
appellees.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.